             Case 1:17-cr-00611-AT Document 713 Filed 03/16/21 Page 1 of 1


                                                                USDC SDNY
UNITED STATES DISTRICT COURT                                    DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                   ELECTRONICALLY FILED
UNITED STATES OF AMERICA                                        DOC #: _________________
                                                                DATE FILED: 3/16/2021

              -against-
                                                                           17 Cr. 611-10 (AT)
MIGUEL CALDERON,
     a/k/a “Mick,”                                                              ORDER

                          Defendant.
ANALISA TORRES, District Judge:

       The Court is in receipt of Defendant’s amended motion for compassionate release at ECF No.
712. Accordingly, by March 30, 2021, the Government shall file its opposition papers. By April 6,
2021, Defendant shall file his reply, if any.

       SO ORDERED.

Dated: March 16, 2021
       New York, New York
